PER CURIAM.
This is an appeal from the Superior Court which entered a declaratory judgment against the appellants who own and operate an apartment building in which they rent office space, requiring them to pay, under § 35-37 of the City of Wilmington’s Code, a license fee for the rental of office space.
Wilmington City Code requires separate license fees for the leasing of three or more dwelling units in a building, and for the leasing of more than 2500 square feet of office space. The building owned by the appellants is leased primarily for dwelling units. They pay the required license fee for leasing of the dwelling units. In addition, however, they lease for business purposes, mainly doctors’ offices, in excess of 2500 square feet of the building, approximately 5% of the total space leased in the building. The City assessed the appellants for an additional license fee for the leasing of office space.
The court below, in a well-considered and well-reasoned opinion, Blum v. City of Wilmington, 272 A.2d 348 (Del. Super.1970), held that the fees involved in this litigation are license fees for conducting types of business and are not taxes on property. We affirm the decision of the court below for the reasons stated in that opinion. Li*328cense fees imposed for the operation of two different types of business do not constitute double taxation, even if more than one license fee is imposed for different types of business conducted in a single property.
The judgment of the court below is affirmed.